Mr. Justice Beckwith delivered the opinion of the Court: This is an action of assumpsit brought to recover the price of seven head of cattle and fom* promissory notes sold and delivered by the appellee to the appellant. The plea is the general issue. On the trial it appeared that the property mentioned was sold to the appellant as the property of the appellee by his father, Samnel Wood, who claimed to be an agent for that purpose. Samuel Wood testified that he had, before the sale, transferred the property to the appellee. The appellant offered evidence tending to show that the transfer by Samuel Wood to the appellee was not bona fide, which evidence was excluded by the court. We are of the opinion that the evidence offered did not tend to prove the issue on the part of the appellant. Evidence that the appellee came by the property under circumstances which would render his title invalid, as against the creditors of Samuel Wood, had no direct tendency to establish that the appellant did not purchase the property of the appellee and promise to pay him for it, and no proper foundation was laid for introducing the testimony for the purpose of impeaching the witness Wood. To have made the evidence admissible for the latter purpose, the witness Wood should have been asked if he made the statements which it was' proposed to prove that he did make, and his attention should have been called to the time when and place where these statements were made. The judgment of the court below is affirmed. Judgment affirmed.